

THIRD AMENDED AND RESTATED
SUPPLEMENTAL RETIREMENT AGREEMENT
 
THIS THIRD AMENDED AND RESTATED SUPPLEMENTAL RETIREMENT AGREEMENT (the
“Agreement”) is made as of December 11, 2009 by and between ATLANTIC COAST BANK
(the “Bank”), its successors and assigns and ROBERT J. LARISON, JR. (the
“Executive”).  The original agreement, which was effective January 1, 2005, is
being amended and restated to make certain changes to the Agreement’s vesting
and benefit calculation provisions.
 
WITNESSETH:
 
WHEREAS, the Executive and the Bank entered into a Supplemental Retirement
Agreement dated as of the 1st day of November, 2002 (the “Original Agreement”)
and an Amended and Restated Supplemental Retirement Agreement dated as of
January 1, 2005; and
 
WHEREAS, the Bank and the Executive have determined to amend the vesting and
benefit calculation provisions of the Plan;
 
NOW, THEREFORE, in consideration of the premises and covenants contained herein,
the Executive and the Bank hereby amend and restate the Original Agreement in
its entirety as follows, effective as of December 11, 2009:
 
1.
Definitions.
In this Agreement, the following words and phrases shall have the following
meanings:

 
 
(a)
Prior Benefit Component shall mean a number of shares of Company Stock equal to
the Executive’s benefit under the Agreement as of December 11, 2009, divided by
the Fair Market Value of Company Stock December 11, 2009.  For example, the
Executive’s prior benefit under the terms of the Agreement on December 11, 2009
was $40,000 and the Fair Market Value of Company Stock on December 11, 2009 was
$2.00.  The Executive is deemed to have, for purposes of the Agreement, 20,000
shares of Company Stock ($40,000/$2.00) in the Prior Benefit Component.

 
 
(b)
Administrator shall mean the person or committee appointed by the Board of
Directors of the Bank to administer this Agreement. If a committee is appointed
by the Board of Directors, a majority of those persons shall constitute a quorum
and the act of the majority of such of persons either at a meeting or by written
consent, shall be the act of the Administrator. The administrator may adopt such
rules and procedures, not inconsistent with this Agreement, as it deems
necessary or appropriate in order to administer this Agreement.

 
 

--------------------------------------------------------------------------------

 

 
(c)
Appreciation Benefit shall mean an amount equal to the Prior Benefit Component
plus the Stock Award Component plus the Stock Ownership Component multiplied by
the Issue Price (as defined below) multiplied by the Exchange Ratio (as defined
below).  For example, if the Executive’s Prior Benefit Component had 20,000
shares of Company Stock, the Stock Award Component had 30,000 shares of Company
Stock and the Stock Ownership Component had 25,000 shares of Company Stock; the
Issue Price was $10.00 and the Exchange Ratio was 60 percent, then the
Executive’s Appreciation Benefit would be equal to $450,000
[(20,000+30,000+25,000)($10.00)(.6)].  The Company will pay interest on unpaid
balance of the Executive’s Appreciation Benefit at the rate of three percent per
annum.

 
In the event the Executive dies, becomes Disabled, incurs an Involuntary
Termination or there is a Change in Control prior to the date of closing of the
Second-Step Conversion, the Fair Market Value of the Company Stock as of the
date of death, determination of Disability, Involuntary Termination or Change in
Control will be substituted for the Issue Price and the Exchange Ratio.  For
example, the Executive incurs an Involuntary Termination prior to the closing of
the Second-Step Conversion.  The Fair Market Value of the Company Stock on that
date is $4.00 per share.  In this instance, the Executive’s Appreciation Benefit
is $300,000 [(20,000+30,000+$25,000)*$4.00].  The Company will pay interest on
unpaid balance of the Executive’s Appreciation Benefit at the rate of three
percent per annum.
 
The Executive shall vest in his Appreciation Benefit upon the earliest to occur
of (i) the closing date of a Second-Step Conversion, (ii) the Executive’s
Involuntary Termination, (iii) a Change in Control, (iv) the Executive’s death,
(v) the Executive’s Disability or (vi) the date the Administrator, in its sole
discretion, accelerates vesting.  Notwithstanding the preceding provisions, if
the Executive resigns at the request of, or is removed from service by, the
Office of Thrift Supervision, Federal Deposit Insurance Corporation or any other
regulatory authority for the Bank, the Executive shall be ineligible to
participate and shall forfeit any benefits under this Agreement.
 
 
(d)
Benefit Determination Date shall mean any of the following: (1) the Executive’s
Normal Retirement Date; (2) the date the Executive incurs an Involuntary
Termination prior to the Executive’s Normal Retirement Date; (3) the date of the
Executive’s death; (4) the date the Executive incurs a Disability; or (5) the
date of a Change in Control.

 
 
(e)
Cause shall mean a Separation from Service due to the Executive’s personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, and willful
violation of any law, rule, or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order.

 
 
(f)
Change in Control shall mean the following:

 
(1)           A “change in the ownership” of the Bank or Atlantic Coast Federal
Corporation (the “Company”), a “change in the effective control” of the Bank or
the Company, or a “change in the ownership of a substantial portion of the
assets” of the Bank or the Company, each described below.  Notwithstanding
anything herein to the contrary, a Second-Step Conversion shall not be deemed a
Change in Control.

 
2

--------------------------------------------------------------------------------

 

(2)           A “change in ownership” occurs on the date that anyone person, or
more than one person acting as a group (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the Bank or
Company that, together with stock held by such person or group, constitutes more
than 50 percent of the total fair market value or total voting power of the
stock of such corporation.
 
(3)           A “change in the effective control” of the Bank or Company occurs
on the date that either (A) anyone person, or more than one person acting as a
group (as defined in Treasury Regulation Section 1.409A-3(i)(5)(vi)(B)) acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) ownership of stock of the Bank or
Company possessing 30 percent or more of the total voting power of the stock of
the Bank or Company, or (B) a majority of the members of the Bank’s or Company’s
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Bank’s or Company’s board of directors prior to the date of the appointment or
election, provided that this subsection (B) is inapplicable where a majority
shareholder of the Bank or Company is another corporation.
 
(4)           A “change in a substantial portion of the assets of the Bank” or
the Company occurs on the date that anyone person or more than one person acting
as a group (as defined in Treasury Regulation Section 1.409A-3(i)(5)(vii)(C))
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) assets from the Bank or
Company that have a total gross fair market value equal to or more than 40
percent of the total gross fair market value of (A) all of the assets of the
Bank or Company, or (B) the value of the assets being disposed of, either of
which is determined without regard to any liabilities associated with such
assets.  For all purposes hereunder, the definition of Change in Control shall
be construed to be consistent with the requirements of Treasury Regulation
Section 1.409A-3(i)(5), except to the extent that such regulations are
superseded by subsequent guidance.
 
 
(g)
Company Stock shall mean the common stock of the Company.

 
 
(h)
Disabled or Disability shall mean the Executive:

 
(1)           is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death, or last for a continuous period of not less than 12
months;
 
(2)           by reason of any medically determinable physical or mental
impairment which can be expected to result in death, or last for a continuous
period of not less than 12 months, is receiving income replacement benefits for
a period of not less than three months under an accident and health plan
covering employees of the Bank; or

 
3

--------------------------------------------------------------------------------

 
 
(3)           is determined to be totally disabled by the Social Security
Administration.
 
 
(i)
Exchange Ratio shall mean the ratio used to determine the number of shares of
common stock in a successor corporation each share of Company Stock will
exchanged for in a Second-Step Conversion.  The Exchange Ratio will be
determined as part of the independent valuation conducted in connection with the
Second-Step Conversion.

 
 
(j)
Fair Market Value shall mean the per share closing price of Company Stock, as
reported by the principal exchange or market over which the shares of Company
Stock are then listed or regularly traded.

 
 
(k)
Involuntary Termination shall mean Separation from Service other than for Cause
without the Executive’s express written consent and voluntary resignation due to
a material diminution of or interference with the Executive’s duties,
responsibilities and benefits as Chief Executive Officer of the Bank, including
(without limitation) any of the following actions unless consented to in writing
by the Executive: (i) a change in the principal workplace of the Executive to a
location outside of a 30 mile radius from the Executive’s principal workplace as
of the date hereof; (ii) a material demotion of the Executive; (iii) a material
reduction in the number or seniority of other personnel reporting to the
Executive or a material reduction in the frequency with which, or on the nature
of the matters with respect to which, such personnel are to report to the
Executive, other than as part of an institution-wide reduction in staff; (iv) a
material adverse change in the Executive’s salary, perquisites, benefits,
contingent benefits or vacation, other than as part of an overall program
applied uniformly and with equitable effect to all members of the senior
management of the Bank; and (v) a material permanent increase in the required
hours of work or the workload of the Executive; provided that the Executive has
notified the Bank of the existence of such a condition no later than 90 days
after the initial existence of such condition and the Bank has at least 30 days
to cure such condition. The term “Involuntary Termination” does not include
termination for Cause or termination of employment due to retirement, death,
Disability or suspension or temporary or permanent prohibition from
participation in the conduct of the Bank’s affairs under Section 8 of the
Federal Deposit Insurance Act.

 
 
(l)
Issue Price shall mean the initial offered price of the common stock of the
newly formed successor corporation that is issued in connection with the
Second-Step Conversion.

 
 
(m)
Monthly Benefit shall mean an amount, as of a Benefit Determination Date, equal
to the vested Appreciation Benefit divided by 180.  For example, if on a Benefit
Determination Date the Appreciation Benefit is $450,000, then Executive’s
Monthly Benefit is $2,500 ($450,000 / 180).

 
 
4

--------------------------------------------------------------------------------

 

 
(n)
Normal Retirement Date shall mean the date the Executive attains age 55 (i.e.,
February 9, 2012.  The Executive may change his Normal Retirement Date provided
that he files an election form with the Bank; provided, however, that: (1) the
new election will not take effect until at least 12 months after the date the
new election is filed; (2) the commencement of installment payments with respect
to which such election is made must be deferred for a period of not less than
five years from the date such payment would otherwise have been made; and (3)
the new election is filed at least 12 months prior to the date of the first
scheduled payment under the Plan.

 
 
(o)
Second-Step Conversion shall mean the conversion and reorganization of Atlantic
Coast Federal, MHC, the Company and the Bank from a mutual holding company
structure to a fully public ownership structure.

 
 
(p)
Separation from Service shall mean the date of cessation of the employment
relationship (other than an approved leave of absence) between the Executive and
the Bank and its affiliates and subsidiaries (including any successor in
interest, if applicable), and shall be construed to comply with Code Section
409A and Treasury Regulations Section 1.409A-1(h).

 
 
(q)
Specified Employee shall mean a key employee of the Bank within the meaning of
Code Section 4l6(i) without regard to paragraph 5 thereof, determined in
accordance with Code Section 409A and Treasury Regulations Section 1.409A-1(i).

 
 
(r)
Stock Award Component shall mean the number of shares of Company Stock awarded
to the Executive under the Atlantic Coast Federal Corporation 2005 Recognition
and Retention Plan that are still held by the Executive on December 11, 2009.

 
 
(s)
Stock Ownership Component shall mean the number of shares of Company Stock
directly or beneficially owned by the Executive (as that term is defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended, disregarding
any beneficial ownership of stock options) as of December 11, 2009.

 
2.
Payment of Benefits.

 
 
(a)
Normal Benefit.  If Monthly Benefits have not already started due to Separation
from Service, Disability or Change in Control, the Bank shall pay the Monthly
Benefit to Executive starting on the first business day of the month following
the Normal Retirement Date and on the first business day of each calendar month
thereafter for a total of 180 months (i.e., monthly payments for 15 years),
regardless of whether the Executive has experienced a Separation from Service;
provided however, that, if the Executive has experienced a Separation from
Service, then, to the extent necessary to avoid penalties under Code Section
409A and the regulations thereunder, such payments shall not commence until the
first day of the seventh month following the date of the Executive’s Separation
from Service if the Executive is a Specified Employee on his date of Separation
from Service.

 

 
5

--------------------------------------------------------------------------------

 

 
(b)
Death Benefit.  If the Executive dies prior to the Normal Retirement Date,
Separation from Service, Disability or Change in Control, the Bank shall pay to
the beneficiary designated on Exhibit A, the Appreciation Benefit in a lump sum
on the first business day of the month following the Executive’s Normal
Retirement Date and on the first business day of each calendar month thereafter
for a period of 180 months.  If no beneficiary or beneficiaries have been
designated, or if all of the beneficiaries predecease the Executive, the Monthly
Benefit will be paid to the Executive’s estate.

 
 
(c)
Disability Benefit.  If the Executive becomes Disabled prior to the Normal
Retirement Date, death, Separation from Service or Change in Control, the Bank
shall pay the Monthly Benefit to him commencing on the first business day of the
month following the date on which the Executive becomes Disabled and on the
first business day of each calendar month thereafter for a period of 180 months.

 
 
(d)
Separation from Service Benefit.  In the event the Executive incurs a Separation
from Service due to an Involuntary Termination before the Normal Retirement
Date, death or Change in Control, the Bank shall pay the Monthly Benefit to him
commencing on the first business day of the month following the Separation from
Service and on the first business day of each calendar month thereafter for a
period of 180 months.  However, if the Executive is a Specified Employee on the
date of his Separation from Service, such payments shall not commence until the
first day of the seventh month following the date of the Executive’s Separation
from Service.

 
 
(e)
Change in Control Benefit. If a Change in Control occurs before the Normal
Retirement Date, Separation from Service due to an Involuntary Termination,
Disability or death, then, within 30 calendar days after such Change in Control,
the Bank shall pay the Executive a lump sum equal to the Appreciation Benefit.

 
 
(f)
Funding of Monthly Benefit.  The Bank reserves the right to purchase a contract
from a life insurance company with a minimum rating of AA from Standard & Poors
and Moody’s in order to provide all or any portion of the Monthly Benefit
described herein. Upon the Bank’s purchase of such contract and distribution of
the contract to Executive or his Beneficiary, the Bank’s liability to provide
the Monthly Benefit hereunder shall cease and such contract shall be the sole
source of funds for providing such Monthly Benefit.

 
 
(g)
Changes in Company Stock.  In the event of any change in Company Stock through
stock dividends, split-ups, stock splits or reverse stock splits,
recapitalizations, reclassifications, conversions or otherwise, then the Board
will make appropriate adjustment or substitution in the aggregate value of the
Prior Benefit Component, the Stock Award Component and the Stock Ownership
Component.

 
 
6

--------------------------------------------------------------------------------

 

3.
Claims.  In the event a claim for benefits is wholly or partially denied under
this Agreement, the Executive or any other person claiming benefits under this
Agreement (a “Claimant”) shall be given notice in writing within 30 calendar
days after the Administrator’s receipt of the claim. For good cause shown, the
Administrator may extend this period for an additional 30 calendar days. Any
denial must specifically set forth the reasons for the denial and any additional
information necessary to rescind such denial. The Claimant shall have the right
to seek a review of the denial by filing a written request with the
Administrator within 60 calendar days of receipt of the denial. Such request may
be supported by such documentation and evidence deemed relevant by the Claimant.
Following receipt of this information, the Administrator shall make a final
determination and notify the Claimant in writing within 60 calendar days of the
Administrator’s receipt of the request for review together with the specific
reasons for the decision.

 
4.
General Assets and Funding. The amounts payable under this Agreement are payable
from the general assets of the Bank and no special fund or arrangement is
intended to be established hereby nor shall the Bank be required to earmark,
place in trust or otherwise segregate assets with respect to this Agreement or
any benefits hereunder. The Administrator reserves the right to determine how
the Bank will fund its obligation undertaken by this Agreement. Should the
Administrator elect to purchase assets relating to this Agreement, in whole or
in part, through the medium of life insurance or annuities, or both, the Bank
shall be the owner and beneficiary of each such policy unless otherwise provided
by this Agreement. Bank reserves the absolute right, in its sole discretion, to
terminate such life insurance or annuities, as well as any other investment
program, at any time, in whole or in part unless otherwise provided by this
Agreement. Such termination shall in no way affect the Bank’s obligation to pay
the Executive the benefits as provided in this Agreement. At no time shall the
Executive be deemed to have any right, title, or interest in or to any specific
asset or assets of the Bank, including but not by way of restriction, any
insurance or annuity contract and contracts or the proceeds therefrom.

 
5.
Certain Reductions. Notwithstanding any other provision of this Agreement, if
the value and amounts of benefits under this Agreement, together with any other
amounts and the value of benefits received or to be received by the Executive in
connection with a Change in Control would cause any amount to be nondeductible
for federal income tax purposes by the Bank or the consolidated group of which
the Bank is a member pursuant to Section 280G of the Code, then amounts and
benefits under this Agreement shall be reduced (not less than zero) to the
extent necessary so as to maximize amounts and the value of benefits to the
Employee without causing any amount to become nondeductible by Bank pursuant to
or by reason of such Section 280G. The Employee shall determine the allocation
of such reduction among payments and benefits to the Employee.

 
 
7

--------------------------------------------------------------------------------

 

6.
Beneficiary Designations. The Executive shall designate a beneficiary by filing
with Bank a written designation of beneficiary on a form substantially similar
to the form attached as Exhibit A. The Executive may revoke or modify the
designation at any time by filing a new designation. However, designations will
only be effective if signed by the Executive and accepted by the Bank during the
Executive’s lifetime. The Executive’s beneficiary designation shall be deemed
automatically revoked if the beneficiary predeceases the Executive, or if the
Executive names a spouse as beneficiary and the marriage is subsequently
dissolved. If the Executive dies without a valid beneficiary designation, all
payments shall be made to the Executive’s surviving spouse, if any, and if none,
to the Executive’s surviving children and the descendants of any deceased child
by right of representation, and if no children or descendants survive, to the
Executive’s estate.

 
If a benefit is payable to a minor, to a person declared incompetent, or to a
person incapable of handling the disposition of his or her property, the Bank
may pay such benefit to the guardian, legal representative or person having the
care or custody of such minor, incompetent person or incapable person, or to a
custodian selected by the Bank under the Georgia Uniform Transfers to Minors Act
for the benefit of such minor. The Bank may require proof of incompetency,
minority or guardianship as it may deem appropriate prior to distribution of the
benefit. Such distribution shall completely discharge the Bank from all
liability with respect to such benefit.
 
7.
Amendment and Termination.

 
 
(a)
Amendment.  The Bank may at any time amend the Agreement in whole or in part,
provided, however, that no amendment shall decrease or restrict the amount
accrued to the date of amendment.

 
 
(b)
Termination. The Bank may at any time partially or completely terminate the
Agreement, if, in its judgment, the tax, accounting, or other effects of the
continuance of the Agreement, or potential payments thereunder, would not be in
the best interests of the Bank.

 
(1)           Partial Termination.  In the event of a partial termination, the
Agreement shall continue to operate and be effective with regard to benefits
accrued prior to the effective date of such partial termination, but no further
benefits shall accrue after the date of such partial termination.
 
(2)           Complete Termination.  Subject to the requirements of Code Section
409A, in the event of complete termination, the Agreement shall cease to operate
and the Bank shall pay the Executive his Account as if he had terminated service
as of the effective date of the complete termination. Such complete termination
of the Agreement shall occur only under the following circumstances and
conditions.
 
(A)           The Bank may terminate the Agreement within 12 months of a
corporate dissolution taxed under Code section 331, or with approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
accrued under the Agreement are included in the Executive’s gross income in the
latest of (i) the calendar year in which the Agreement terminates; (ii) the
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.

 
8

--------------------------------------------------------------------------------

 

(B) The Bank may terminate the Agreement within the 30 days preceding a Change
in Control (but not following a Change in Control), provided that the Agreement
shall only be treated as terminated if all substantially similar arrangements
sponsored by the Bank are terminated so that the Executive and all participants
under substantially similar arrangements are required to receive all amounts of
compensation deferred under the terminated arrangements within 12 months of the
date of the termination of the arrangements.
 
(C) The Bank may terminate the Agreement provided that (i) all arrangements
sponsored by the Bank that would be aggregated with this Agreement under
Treasury Regulations section 1.409A-l(c) if any individual; covered by this
Agreement was also covered by any of those other arrangements are also
terminated; (ii) no payments other than payments that would be payable under the
terms of the arrangement if the termination had not occurred are made within 12
months of the termination of the arrangement; (iii) all payments are made within
24 months of the termination of the arrangements; and (iv) the Bank does not
adopt a new arrangement that would be aggregated with any terminated arrangement
under Treasury Regulations section 1.409A-1(c) if the same individual
participated in both arrangements, at any time within three years following the
date of termination of the arrangement.
 
(D) The Bank may terminate the Agreement pursuant to such other terms and
conditions as the Internal Revenue Service may permit from time to time.
 
8.
Miscellaneous.

 
 
(a)
Withholding.  To the extent amounts payable under this Agreement are determined
by the Administrator, in good faith, to be subject to federal, state or local
income tax, the Bank may withhold from each such payment an amount necessary to
meet the Bank’s obligation to withhold amounts under the applicable federal,
state or local law.

 
 
(b)
Governing Law.  This Agreement shall be construed under the laws of the State of
Georgia, except to the extent that federal law applies.

 
 
(c)
Future Employment.  This Agreement shall not be construed as providing the
Executive the right to be continued in the employ of the Bank or its affiliates
or subsidiaries.

 
 
(d)
No Pledge or Attachment.  No benefit which is or may become payable under this
Agreement shall be subject to any anticipation, alienation, sale, transfer,
pledge, encumbrance or hypothecation or subject to any attachment, levy or
similar process and any attempt to effect any such action shall be null and
void.

 
9

--------------------------------------------------------------------------------



 
(e)
Successors and Assigns.  This Agreement and the obligations of the Bank herein
shall be binding upon the successors and assigns of the Bank. This Agreement may
not be assigned by the Bank without the prior written consent of the Executive
or any other beneficiary receiving payments under this Agreement.

 
 
(f)
Participation in Plans.  Nothing contained in this Agreement shall be construed
to alter, abridge, or in any manner affect the rights and privileges of the
Executive to participate in and be covered by any pension, profit sharing, group
insurance, bonus, incentive, or other employee plans which the Bank or its
affiliates or subsidiaries may now or hereafter have.

 
 
(g)
Notices.  Any notices under this Agreement shall be provided to the Executive at
his last address on file with the Administrator and shall be provided to the
Administrator in care of President, Atlantic Coast Federal, 505 Haines Avenue,
Waycross, Georgia 31501.

 
 
(h)
Headings.  Headings of sections herein are inserted for convenience of
reference. They are not to be considered in the construction of this Agreement.

 
 
(i)
Savings Clause.  If any provision of this Agreement shall be for any reason
invalid or unenforceable, the remaining provisions shall be carried into effect.

 
 
(j)
Entire Agreement.  This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof. No rights are granted to
the Executive be virtue of this Agreement other than as specifically set forth
herein.

 
 
(k)
Suicide.  No benefits shall be payable if the Executive commits suicide within
two (2) years after the date of this Agreement, or if the Executive has made any
material misstatement of fact on any application for life insurance purchased by
the Bank.

 
 
(l)
Top Hat Agreement.  For purposes of the Internal Revenue Code, the Bank intends
this Agreement to be an unfunded, unsecured promise to pay on the part of the
Bank. For purposes of ERISA, the Bank intends this Agreement to be an unfunded
obligation solely for the benefit of the Executive for the purpose of qualifying
this Agreement for the “top hat” exception under sections 201(2), 301 (a)(3) and
401 (a) of ERISA.

 
 
10

--------------------------------------------------------------------------------

 

The parties have caused this Agreement to be executed and delivered as of the
date first above written.
 

   
ATLANTIC COAST BANK 
     
December 11, 2009
By:
/s/ Thomas B. Wagers, Sr.
Date
 
Name:  Thomas B. Wagers, Sr.
   
Title:  Chief Financial Officer
         
EXECUTIVE
     
December 11, 2009
 
/s/ Robert J. Larison, Jr.
   
Robert J. Larison, Jr.

 
 
11

--------------------------------------------------------------------------------

 
